DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 and 7 are objected to because of the following informalities: 
Claim 1 should be amended as follows:
1. (Currently Amended) An X-ray CT device comprising: 
a bed on which a subject is examined; 
a scanner that detects a dose of an X-ray, which is applied from [[the]] a periphery of the subject on the bed and is transmitted through the subject, and acquires X-ray data; 
a calculator that performs a predetermined calculation on the X-ray data acquired by the scanner to generate image data; 
a storage that preserves at least one of the X-ray data and the image data; 
a display that displays an image generated on a basis of the X-ray data; and 
a display controller that controls an image to be displayed on the display, 
wherein the calculator includes: 
a projection data generator that generates, as the image data, projection data on a basis of the X-ray data, 
the projection data in the storage unit in [[the]] a unit of a predetermined data amount in parallel to an imaging process in the scanner, and also notifies the display controller of a preservation information indicating a progress situation of a preservation process whenever a preservation of the predetermined data amount is completed, and 
a reconstruction processor that performs a reconstruction process on the projection data in a unit of a predetermined data amount so as to generate a reconstructed image in parallel to an imaging process in the scanner, and also notifies the display controller of a reconstruction information indicating a progress situation of the reconstruction process whenever the reconstruction process is performed, and -3-072388.1425 PATENT 
wherein the display controller controls a display timing of a reconstructed image to be displayed on the display on a basis of the preservation information and the reconstruction information.
Appropriate correction is required.
Claims 2 and 4 are objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Currently Amended) The X-ray CT device according to claim 1, 
wherein the preservation information includes an angle number of projection data preserved last among pieces of the preserved projection data, 
a number of reconstructed images, and 
wherein the display controller calculates an angular range required to generate a reconstructed image related to the image number i, and controls a timing of the reconstructed image related to the image number i on a basis of the angular range and the angle number.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Currently Amended) The X-ray CT device according to claim 2, wherein the display controller calculates the angular range and the angle number i,  and a center angle number, Ti, obtained according to following Equations (1) and (2):
Ri = (Z0 - (Z1 + Z2) + (Lh + ) + D X (i - 1)/LR	(1)
Ti = CEIL(Tf + ) X Ri - ) - (Th + /2) - 1		(2)
where i indicates an image number, Ri indicates a number of rotations, Ti indicates a center angle number, Tf indicates an angular range required to create a single image, Th indicates a half range of the angular range required to create a single image, Z0 indicates a leading image position, Z1 indicates a leading position of [[a]] the bed, Z2 indicates an offset value of a bed position, Lh indicates a value of a bed movement amount into which Th is converted, D indicates an image interval, i indicates an image number, LR indicates a bed movement amount per rotation,  indicates a value for adjusting round-up,  indicates a value of a bed movement amount into which /2 is converted,  indicates an extended range .
Appropriate correction is required.




Claim 7 is objected to because of the following informalities: 
Claim 7 should be amended as follows:
7. (Currently Amended) The X-ray CT device according to claim 3, wherein the display controller calculates the angular range and the angle number a number of rotations, Ri, and a center angle number, Ti, obtained according to following Equations (1) and (2):
Ri = (Z0 - (Z1 + Z2) + (Lh + ) + D X (i - 1)/LR	(1)
Ti = CEIL((Tf + ) X Ri - ) - (Th + /2) - 1		(2)
where i indicates an image number, Ri indicates a number of rotations, Ti indicates a center angle number, Tf indicates an angular range required to create a single image, Th indicates a half range of the angular range required to create a single image, Z0 indicates a leading image position, Z1 indicates a leading position of [[a]] the bed, Z2 indicates an offset value of a bed position, Lh indicates a value of a bed movement amount into which Th is converted, D indicates an image interval, i indicates an image number, LR indicates a bed movement amount per rotation,  indicates a value for adjusting round-up,  indicates a value of a bed movement amount into which /2 is converted,  indicates an extended range of an angular range changed depending on an algorithm for an inverse projection process and required to create a single image, and CEIL indicates a round-up function.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities: 

5. (Currently Amended) The X-ray CT device according to claim 1, 
wherein the reconstruction processor generates a multi-energy image, and 
wherein the display controller displays the multi-energy image on the display [[unit]] on a basis of the preservation information and the reconstruction information.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities: 
Claim 6 should be amended as follows:
6. (Currently Amended) An image display method comprising: 
an imaging step of detecting a dose of an X-ray, which is applied from [[the]] a periphery of a -5-072388.1425 PATENT subject on a bed and is transmitted through the subject, and acquiring X-ray data; 
a calculation step of [[a]] performing a predetermined calculation on the X-ray data acquired by the imaging step to generate image data; 
a storage step of preserving at least one of the X-ray data and the image data; and 
a display step of displaying an image generated on a basis of the X-ray data on a display unit, 
wherein the calculation step includes: 
a projection data generation step of generating, as the image data, projection data on a basis of the X-ray data, 
a data preservation processing step of preserving at least one of the X-ray data and the projection data in a unit of a predetermined data amount 
a reconstruction processing step of performing a reconstruction process on the projection data in a unit of a predetermined data amount so as to generate a reconstructed image in parallel to an imaging process in the imaging step, and also performing a notification of reconstruction information indicating a progress situation of the reconstruction process whenever the reconstruction process is performed, and 
wherein the display step further comprises controlling a display timing of a reconstructed image to be displayed on the display unit on a basis of the preservation information and the reconstruction information.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a projection data generator in claims 1-5 and 7.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Amendment
Applicant’s amendments filed 09 December 2020 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 09 December 2020 with respect to claims 3 and 7 have been fully considered.  The objections of claims 3 and 7 have been withdrawn.
Applicant’s amendments filed 09 December 2020 with respect to claim 5 have been fully considered.  The objection of claim 5 has been withdrawn.
Applicant’s amendments filed 09 December 2020 with respect to claim 4 have been fully considered.  The rejection of claim 4 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s amendments filed 09 December 2020 with respect to claims 1-5 and 7 have been fully considered.  The rejection of claims 1-5 and 7 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Koike et al
Gatayama et al. (U. S. Patent No. 9,597,051 B2) disclosed an X-ray computed-tomography imaging apparatus.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in this Ex parte Quayle action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884